   Case 19-10729-JDW       Doc 39 Filed 02/26/20 Entered 02/26/20 11:20:13          Desc Order
                                Converting 13 to 7 Page 1 of 1
                                                                                CM/ECF ocnv7f13
                                                                                  (Rev. 12/19/16)

                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

In Re: Cathy Milam                              )                Case No.: 19−10729−JDW
       Debtor(s)                                )                Chapter: 7
                                                )                Judge: Jason D. Woodard
                                                )
                                                )


        ORDER CONVERTING A CHAPTER 13 CASE TO A CHAPTER 7 CASE
       IT IS ORDERED that the above captioned bankruptcy case is hereby converted from 11
U.S.C. Chapter 13 to 11 U.S.C. Chapter 7. A master address list (in matrix form) containing the
name and address of each unpaid post−petition creditor, together with a separate schedule of
unpaid debts incurred post−petition, shall be filed by the debtor(s) within 14 days following the
entry of this order; and the debtor(s) shall furnish copies to the Chapter 7 Trustee and the U.S.
Trustee. Within the time limits prescribed thereunder, the debtor(s) shall file all statements and
schedules required by Fed. R. Bankr. P. 1007 and 1019, if not already filed, and shall furnish
copies to the Chapter 7 Trustee and the U.S. Trustee. The Chapter 13 Trustee forthwith shall turn
over to the Chapter 7 Trustee all records and property of the estate in the possession or control of
the Chapter 13 Trustee, and the Chapter 13 Trustee shall furnish the U.S. Trustee and file with the
Clerk of this Court a final report and account within 30 days following the entry of this order.
Dated and Entered: 2/26/20
                                                    Jason D. Woodard
                                                    Judge, U.S. Bankruptcy Court
